J-S27044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.F., A MINOR :  IN THE SUPERIOR COURT OF
                                  :        PENNSYLVANIA
                                  :
APPEAL OF: K.F., NATURAL MOTHER :
                                  :
                                  : No. 304 WDA 2019


            Appeal from the Order Dated December 21, 2018
  In the Court of Common Pleas of Allegheny County Orphans' Court at
                    No(s): CP-02-AP-0000193-2017




IN THE INTEREST OF: A.A.W., A        :  IN THE SUPERIOR COURT OF
MINOR                                :        PENNSYLVANIA
                                     :
                                     :
APPEAL OF: K.F., NATURAL MOTHER      :
                                     :
                                     : No. 305 WDA 2019


            Appeal from the Order Dated December 21, 2018
  In the Court of Common Pleas of Allegheny County Orphans' Court at
                    No(s): CP-02-AP-0000194-2017



IN THE INTEREST OF: A.J.J., A        :  IN THE SUPERIOR COURT OF
MINOR                                :        PENNSYLVANIA
                                     :
                                     :
APPEAL OF: K.F., NATURAL MOTHER      :
                                     :
                                     : No. 306 WDA 2019


           Appeal from the Order Entered December 21, 2018
  In the Court of Common Pleas of Allegheny County Orphans' Court at
                    No(s): CP-02-AP-0000195-2017
J-S27044-19



 IN THE INTEREST OF: A.M., A               :  IN THE SUPERIOR COURT OF
 MINOR                                     :        PENNSYLVANIA
                                           :
                                           :
                                           :
 APPEAL OF: K.F., NATURAL MOTHER           :
                                           :
                                           : No. 307 WDA 2019



             Appeal from the Order Dated December 21, 2018
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000196-2017


BEFORE:       OLSON, J., OTT, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                                 FILED JUNE 26, 2019

         In these consolidated appeals, Appellant, K.F. (“Mother”), appeals

from the orders entered December 21, 2018, that involuntarily terminated

her parental rights to her children, A.F. (born 2010), A.A.W. (born 2013),

A.J.J.    (born   2014),   and   A.M.   (born   2016)   [hereinafter,   collectively,

“Children”], pursuant to 23 Pa.C.S. § 2511(a)(5), (8), and (b). We affirm.

         The orphans’ court and this Court in an earlier decision fully set forth

the relevant facts and procedural history of this case. See In re A.F., No.

589 WDA 2018, unpublished memorandum at 3-5 (Pa. Super. filed

September 17, 2018); Orphans’ Court Opinion (“OCO”), filed March 18,

2019, at 2-16. Therefore, we have no reason to restate them at length. For

the convenience of the reader, we briefly note that, in November 2017, the

____________________________________
* Retired Senior Judge assigned to the Superior Court.

                                        -2-
J-S27044-19


Allegheny County Office of Children, Youth and Families (“OCYF”) filed

petitions to terminate Mother’s parental rights to Children pursuant to 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b),1 which the orphans’ court initially

denied2 on March 16, 2018.3 OCYF timely appealed. In its appeal, “OCYF



____________________________________________


1 In January 2018, the orphans’ court appointed counsel for all Children but,
at the request of the Office of Conflict Counsel, appointed separate legal
interests counsel for then-seven-year-old A.F., who was deemed the only
one of Children old enough to articulate her preferences to legal counsel and
who could have had different interests from A.A.W., A.J.J., and A.M., as A.F.
was living in a separate foster home from her siblings; the orphans’ court
considered the other three children -- then ages one to four years old -- too
young to direct legal interests counsel and hence appointed a joint guardian
ad litem and legal advocate for A.A.W., A.J.J., and A.M. N.T., 12/21/2018,
at 4-5. See In re L.B.M., 161 A.3d 172, 173-75, 180 (Pa. 2017) (plurality)
(courts must appoint counsel to represent the legal interests of any child
involved in a contested involuntary termination proceeding; a child’s legal
interests are distinct from his or her best interest, in that a child’s legal
interests are synonymous with the child’s preferred outcome, and a child’s
best interest must be determined by the court); see also In re T.S., 192
A.3d 1080, 1089-93 (Pa. 2018) (a child’s statutory right to appointed
counsel is not waivable, even where the child is too young or nonverbal to
communicate his or her preference; reaffirming the ability of an attorney-
guardian ad litem to serve a dual role and to represent a child’s non-
conflicting best interests and legal interests); In re G.M.S., 193 A.3d 395,
399-400 (Pa. Super. 2018) (orphans’ court not required to appoint separate
attorney to represent children’s legal interests, so long as children’s guardian
ad litem was an attorney and children’s legal and best interests did not
appear to be in conflict).
2 “Concomitantly, OCYF petitioned for the termination of the parental rights
of the fathers to Children. The respective fathers did not contest the
petitions; their rights were terminated; and they have not appealed.” A.F.,
No. 589 WDA 2018, unpublished memorandum at 5 n.4.
3 All four orders denying termination were dated March 16, 2018. However,
the orders as to A.A.W., A.J.J., and A.A.M. were not entered on the docket
(Footnote Continued Next Page)


                                           -3-
J-S27044-19


contend[ed] that the orphans’ court erred in concluding that OCYF had failed

to establish the statutory requirements of Section 2511(a)(8).”         A.F., No.

589 WDA 2018, unpublished memorandum at 8.4                 In particular, OCYF

argued that the orphans’ court “erred in declining to analyze the needs and

welfare” of Children. Id. This Court agreed with OCYF, explaining:

        [I]n order to establish the third statutory requirement of Section
        2511(a)(8), the evidence must demonstrate that termination of
        parental rights would best serve the needs and welfare of the
        child. [In re] C.L.G., 956 A.2d [999,] 1009 [(Pa. Super. 2008)
        (en banc)] (acknowledging this element of Section 2511(a)(8)
        coincides with Section 2511(b) but directing distinct analyses)
        . . . [T]estimony . . . suggests that the Children, particularly the
        older two, maintain a strong bond with Mother. . . . OCYF
        presented very limited testimony regarding the effects of
        severing this bond . . .

        Mindful of our standard of review, we shall not usurp the role of
        the orphans’ court as factfinder.       We shall not weigh this
        evidence nor pass judgment on its credibility. Thus, we decline
        to credit OCYF’s suggestion that it established the third statutory
        requirement of Section 2511(a)(8).

        For these reasons, we vacate the orders denying OCYF’s
        petitions to terminate Mother’s parental rights to the Children
        and remand for further proceedings. On remand, the orphans’
        court shall address its legal errors, consistent with the above
        analysis. In light of the limited testimony indicative of the
        effects termination would have on the bond between Mother and
        the Children, the parties must be given an opportunity to
        present further evidence in this regard.

Id. at 12-15 (some citations omitted).

(Footnote Continued) _______________________

until March 29, 2018, and the order for A.F. was not entered until April 11,
2018.
4   OCYF did not raise any claims related to 23 Pa.C.S. § 2511(a)(2) or (5).



                                          -4-
J-S27044-19



     Pursuant to this Court’s remand, the orphans’ court held another

hearing on December 21, 2018, and OCYF recalled Dr. Beth Bliss, who had

conducted separate psychological evaluations of Mother and A.F. and an

interactional evaluation of Mother and Children in July and August 2017 and

who had testified at the March 2018 hearing. Id. at 4; OCO, filed March 18,

2019, at 10.   Dr. Bliss acknowledged that she had not met with Mother

either individually or with Children since August 2017, N.T., 12/21/2018, at

28, but she testified about her earlier evaluations of Mother, Children, and

Children’s foster parents with greater specificity than during the prior

termination hearing.

     While in the foster home, it was reported that A.F. had made
     allegations of sexual abuse by maternal grandfather and by one
     of Mother’s paramours.       During the evaluation, Dr. Bliss
     attempted to ask A.F. about the allegations and she reported to
     being sexually abused by maternal grandfather who she referred
     to as “pappy”. . . .

     During her testimony, Dr. Bliss opined that the older children,
     A.F. and [A.A.W.,] both had an insecure bond with Mother. She
     also opined that the bond was not a necessary or beneficial one.
     Dr. Bliss reported that any emotional consequences from
     severing the bond could be addressed through therapeutic
     services.

OCO, filed March 18, 2019, at 10, 15; see also N.T., 12/21/2018, at 35-42

(Dr. Bliss testified: A.F. and A.A.W. both had “insecure” bonds with Mother

but would experience some “emotional turmoil” following termination;

A.A.W.’s attachment to Mother presented itself through “negative attention




                                   -5-
J-S27044-19



seeking behaviors” and “clinginess”).5 Dr. Bliss further testified that “Mother

struggled to address [A.F.’s and A.A.W.’s] emotional needs.”          OCO, filed

March 18, 2019, at 13.6

       [Dr. Bliss] reported that [A.J.J.] has very little attachment to any
       adult . . . Dr. Bliss reported that while A.M. was comfortable
       around Mother, she did not believe that the child had a bond
       with Mother. She reported that neither [A.J.J. nor A.M.] sought
       Mother out for emotional validation as they did with their foster
       parents. Dr. Bliss opined that neither [A.J.J. nor A.M.] would be
       negatively impacted if their relationship with Mother was
       severed. Dr. Bliss reported that the current foster homes were
       appropriate adoptive resources and that all of [C]hildren
       exhibited some level of a close and positive bond with their
       foster parent.

Id. at 15-16; see also N.T., 12/21/2018, at 42-43.

       On January 16, 2019, the orphans’ court granted the termination

petition pursuant to 23 Pa.C.S. § 2511(a)(5), (8), and (b). Mother filed this

timely direct appeal, along with a concise statement of errors complained of

on appeal. See Pa.R.A.P. 1925(a)(2)(i).7

       Mother presents the following issue for our review:

____________________________________________


5 Dr. Bliss had also “reported allegations of sexual abuse and inappropriate
sexual behavior” by A.F. and A.A.W. during her initial testimony in March
2018. A.F., No. 589 WDA 2018, unpublished memorandum at 4.
6 A.F.’s legal interests counsel represented to the orphans’ court that A.F.
wanted to remain permanently with her foster family but “was interested in
visiting with [M]other.” N.T., 12/21/2018, at 67-68.
7The orphans’ court entered its opinion on March 18, 2019. See Pa.R.A.P.
1925(a)(2)(ii).



                                           -6-
J-S27044-19


      Did the [orphans’] court abuse its discretion and/or err as a
      matter of law in concluding that termination of Natural Mother’s
      parental rights would serve the needs and welfare of the
      Children pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Brief at 8.

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

      The standard of clear and convincing evidence is defined as
      testimony that is so clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.

      The trial court is free to believe all, part, or none of the evidence
      presented and is likewise free to make all credibility
      determinations and resolve conflicts in the evidence.               If
      competent evidence supports the trial court’s findings, we will
      affirm even if the record could also support the opposite result.

In re B.J.Z., 2019 PA Super 106, *9-*10 (filed April 4, 2019) (internal

quotation marks and some internal citations omitted) (some formatting).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants

                                      -7-
J-S27044-19


     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child.

In re G.M.S., 193 A.3d 395, 401 (Pa. Super. 2018) (citation omitted). As

Mother does not raise an issue in her brief with respect to Section

2511(a)(5) or (8), Mother has waived any claims that the evidence was

insufficient to establish that her parental rights should be terminated under

those two subsections, and we review the subject orders pursuant to Section

2511(b) only. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court

are waived and cannot be raised for the first time on appeal.”); Krebs v.

United Refining Co. of Pennsylvania, 893 A.2d 776, 797 (Pa. Super.

2006) (stating that any issue not set forth in or suggested by an appellate

brief’s Statement of Questions Involved is deemed waived under Pa.R.A.P.

2116(a)).

     Section 2511(b) states:

     The court in terminating the rights of a parent shall give primary
     consideration to the developmental, physical and emotional
     needs and welfare of the child. The rights of a parent shall not
     be terminated solely on the basis of environmental factors such
     as inadequate housing, furnishings, income, clothing and medical
     care if found to be beyond the control of the parent. With
     respect to any petition filed pursuant to subsection (a)(1), (6) or
     (8), the court shall not consider any efforts by the parent to
     remedy the conditions described therein which are first initiated
     subsequent to the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).    With respect to Section 2511(b), this Court has

explained that,



                                    -8-
J-S27044-19


     Section 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. . . . Section 2511(b)
     does not explicitly require a bonding analysis and the term
     ‘bond’ is not defined in the Adoption Act. Case law, however,
     provides that analysis of the emotional bond, if any, between
     parent and child is a factor to be considered as part of our
     analysis. While a parent’s emotional bond with his or her child is
     a major aspect of the subsection 2511(b) best-interest analysis,
     it is nonetheless only one of many factors to be considered by
     the court when determining what is in the best interest of the
     child.

     In addition to a bond examination, the trial court can equally
     emphasize the safety needs of the child, and should also
     consider the intangibles, such as the love, comfort, security, and
     stability the child might have with the foster parent.
     Additionally, this Court stated that the trial court should consider
     the importance of continuity of relationships and whether any
     existing parent-child bond can be severed without detrimental
     effects on the child.

G.M.S., 193 A.3d at 401 (citations and internal brackets omitted) (some

formatting).

     Mother contends that the orphans’ court “abused its discretion and/or

erred as a matter of law in concluding that termination of [her] parental

rights would serve the needs and welfare of the Children pursuant to 23

Pa.C.S. § 2511(b).” Mother’s Brief at 14. Specifically, Mother argues:

     In order to make a determination that termination of parental
     rights meets the needs and welfare of child, the trial court must
     be presented with evidence of and analyze the emotional effect
     that termination could have on that child. . . .

     In this case, the evidence presented by [OCYF] in December of
     2018 was the exact same evidence it presented on March 16,
     2018 after which the [orphans’] court denied its petitions. This
     evidence has already been rejected by this Court as clear and
     convincing evidence of the needs and welfare requirement or 23
     Pa.C.S. §2511(a)(8).


                                    -9-
J-S27044-19


Id. at 17-18 (bold emphasis in original; italicized emphasis added) (citing

N.T., 3/16/2018, at 27-69; N.T., 12/21/2018, at 26-56; OCYF Exhibit 2;

A.F., No. 589 WDA 2018, unpublished memorandum at 12-15).8



____________________________________________


8 Mother makes no argument about Children’s need for safety, security, or
stability. Mother’s Brief at 14-18; see G.M.S., 193 A.3d at 401 (“the trial
court can equally emphasize the safety needs of the child, and should also
consider the intangibles, such as the love, comfort, security, and stability the
child might have with the foster parent”). Assuming Mother had made such
an argument, we would concur with the findings and analysis of the orphans’
court:

       [In 2013,] Mother . . . reported [to OCYF] to having unaddressed
       mental health concerns . . . OCYF implemented services to assist
       Mother with obtaining housing, addressing her mental health,
       and connecting her with community resources. . . . [By 2015,
       s]he completed mental health treatment . . .

       [Nevertheless,] Dr. Bliss noted because of [Mother’s] past
       history of trauma, that she believed Mother to have adapted
       some maladaptive personality traits that could prevent her from
       engaging in healthy relationships with others as well as positive
       parenting behaviors. . . .

       Dr. Bliss concluded that she was worried about the safety of
       [C]hildren due to the significant history of various allegations,
       including physical and sexual abuse and neglect. Dr. Bliss
       ultimately opined that Mother’s maladaptive personality traits
       and mental health problems inhibit her ability to provide a safe
       and nurturing environment for [C]hildren. . . .

       Mother’s poor decision making and mental health concerns have
       ultimately affected her ability to provide a safe and stable home
       for her children. It is not in the best interest of these children to
       keep their lives on hold until Mother can develop the skills
       necessary to keep them safe. . . . All of the foster parents have
       been able to provide the safety, security and stability that
       [C]hildren desperately need.
(Footnote Continued Next Page)


                                          - 10 -
J-S27044-19


      Mother misinterprets this Court’s instructions. This Court never stated

that OCYF presented insufficient evidence to establish the “needs and

welfare” analysis pursuant to 23 Pa.C.S. § 2511(a)(8). It concluded that the

orphans’ court improperly failed to reach that factor as part of its analysis.

A.F., No. 589 WDA 2018, unpublished memorandum at 14-15. This Court

thus remanded for the orphans’ court to address this statutory requirement

of § 2511(a)(8). This Court’s instructions stated that “the parties must be

given the opportunity to present further evidence” -- not that the parties

must present further evidence.          Id. at 15.   In other words, the decision

allowed the parties to present additional evidence but did not require them

to do so.

      Assuming this Court had ordered OCYF to present additional evidence,

while, admittedly, Dr. Bliss did not meet with Mother, Children, or Children’s

foster parents subsequent to remand, N.T., 12/21/2018, at 28, her

testimony in December 2018 had much greater specificity about the effect

termination would have on Children than her testimony from March 2018.

She testified that, when she had seen Children with Mother in August 2017,

none of Children had such strong bonds with Mother that termination would

(Footnote Continued) _______________________

OCO, filed March 18, 2019, at 3, 6, 12, 14, 16. As this Court has observed:
“Parental rights are not preserved by waiting for a more suitable or
convenient time to perform one’s parental responsibilities while others
provide the child with his or her physical and emotional needs.” In re
K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).



                                         - 11 -
J-S27044-19


be detrimental to them.       OCO, filed March 18, 2019, at 15; N.T.,

12/21/2018, at 35-41. She explicitly testified that, while there would be a

period of adjustment, A.F. would not be traumatized by termination.

Additionally, she testified that, although A.A.W. showed some signs of

attachment to Mother, the attachment was “negative” and the bond was

“insecure” and presented itself in part through “negative attention seeking

behaviors[,]” “clinginess[,]” and increased emotions. OCO, filed March 18,

2019, at 15; N.T., 12/21/2018, at 38-41.       She admitted that he would

experience some turmoil following termination of Mother’s rights but that the

benefits of permanency outweighed the cost of this emotional difficulty and

adjustment. OCO, filed March 18, 2019, at 15; N.T., 12/21/2018, at 41-42.

By way of contrast, Dr. Bliss testified that A.J.J. and A.M. are the least

attached to Mother and therefore would not be negatively affected by

termination of Mother’s rights. OCO, filed March 18, 2019, at 15-16; N.T.,

12/21/2018, at 42-43. As the orphans’ court summarized:

     Based upon the testimony and evidence presented, the [orphans’
     c]ourt found that the two oldest children, A.F. and [A.A.W.], had
     an insecure attachment to Mother. While there was evidence
     that [A.F. and A.A.W.] would suffer some emotional
     consequences from the severance of the bond, the effects will
     not be long term if they engage with the proper therapeutic
     services. Both children have a history of exhibiting sexualized
     behaviors and both have presented with significant mental
     health concerns. The two youngest children, [A.J.J.] and A.M.,
     have little to no bond with their mother as such they would not
     suffer any negative emotional consequences if their relationship
     with their mother was severed.




                                   - 12 -
J-S27044-19


       It is clear to the [orphans’ c]ourt that Mother loves her children.
       Throughout the history of the case, she has made progress in
       addressing some of her parenting deficits. While Mother has
       recently made progress in understanding and accepting that her
       children have been the victims of sexual abuse, she struggled to
       accept it for many years. Additionally, she has struggled to
       maintain healthy relationships with paramours. . . . [C]hildren
       have developed meaningful bonds with their foster parents. . . .
       As such, . . . OCYF has meet its burden of proving by clear and
       convincing evidence that grounds exist for termination under . . .
       2[3] Pa.C.S.A. §2511(b).

OCO, filed March 18, 2019, at 16-17.

       Thus, contrary to Mother’s claim, Dr. Bliss’s evidence at the December

2018 hearing was not identical to her testimony at the March 2018 hearing.

At the later hearing, Dr. Bliss presented her evaluations and opinions with

greater specificity than at the former hearing and testified thoroughly about

the emotional bond between Mother and Children, the impact on Children of

severing any such bond, and the “emotional needs and welfare” of Children

pursuant to 23 Pa.C.S. § 2511(b).         See G.M.S., 193 A.3d 401 (section

2511(b) focuses on the “emotional needs and welfare of the child” and

provides for an “analysis of the emotional bond,” including “the importance

of continuity of relationships and whether any existing parent-child bond can

be severed without detrimental effects on the child”).

       Based on the foregoing, we conclude the orphans’ court did not abuse

its   discretion   by   terminating   Mother’s   parental   rights   to   Children.

Accordingly, we affirm.

       Orders affirmed.




                                      - 13 -
J-S27044-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/2019




                          - 14 -